Case 4:18-cv-01885-HSG Document 530-16 Filed 11/01/18 Page 1 of 2




       SHARRET EXHIBIT 501
                                                                                                                  
       Case 4:18-cv-01885-HSG Document 530-16 Filed 11/01/18 Page 2 of 2




 
 

March 28, 2018 

By Electronic Mail 

Christopher Gerson 
Fitzpatrick, Cella, Harper & Scinto 
1290 Avenue of the Americas 
New York, New York, 10104­3800 
philipsprosecutionbar@fchs.com 

Re:     Koninklijke Philips N.V. matters 

Dear Mr. Gerson: 

I write on behalf of defendants to these actions, formerly nos. 15­1125 through 15­1127, 15­1130, 
15­1131 and 15­1170 in the District of Delaware.  As you know, yesterday Judge Sleet issued an order 
transferring these actions to the Northern District of California.   E.g.,  Case No. 15­1125, Docket No. 336. 
The Delaware clerk’s office has already closed these cases and confirmed their electronic transfer to the 
Northern District. 

When cases transfer into this District, the usual custom is to pause all proceedings until the new Court can 
hold a case management conference.  Here, we have prepared written discovery for service today, and we 
believe that Mr. Roth has already traveled to his deposition, and if so we do not wish to inconvenience 
him further.  We therefore suggest that we proceed with Mr. Roth’s deposition and today’s written 
discovery, but otherwise agree to pause all proceedings until the Court can hold a case management 
conference.  Please consult with your California colleagues and let us know your thoughts in response. 
Thank you for your continued time and courtesy in this matter. 

Very Truly Yours, 

 
Matt Warren 




 
